Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 “ of the to the” in indefinite as it is unclear what is missing.
The claim is examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2012/0174495).
Per claims 1, 9, Nolan (figures 2-3,5-6) shows a water table providing a transition on a building surface between a first upper course of material and a second lower course of material comprising: an upper fastening flange(6); a lower fastening flange(19 or 15); and a sloped projection(3, 55) between the upper fastening flange and the lower fastening flange and sloping downward away from the upper fastening flange to a forwardmost edge of the projection at an angle below a horizontal plane perpendicular to a vertical flat rear planar surface of the water table, first and second course of material, a bottom surface of the projection having a groove running lengthwise between opposite left and right sides of the projection, the groove runs parallel to a forward edge of the projection at the forwardmost end of the projection.
	Nolan does not show the angle being approximately 14°.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s structure to show the angle being approximately 14 degree since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to modify Nolan to show the claimed angle in order to achieve the optimum desired deflection rate of water away from the wall.
	Per claims 2-3, Nolan further shows a bottom surface of the projection having a groove running lengthwise between opposite left and right sides of the projection, the groove runs parallel to a forward edge of the projection at the forwardmost end of the projection.
	Per claims 4, 10-11, Nolan as modified shows all the claimed limitations except for the sloped projection extends horizontally outward from the vertical flat planar surface of the to the forwardmost edge of the projection to a distance of approximately 2.5 inches, a profile having a height of approximately 2.5 inch.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s as modified structure to show the sloped projection extends horizontally outward from the vertical flat planar surface of the to the forwardmost edge of the projection to a distance of approximately 2.5 inches, a profile having a height of approximately 2.5 inch since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to modify Nolan to show the claimed dimension in order to properly fit the board against and achieve the optimum desired deflection rate of water away from the wall.
Per claims 5, 12, Nolan as modified shows all the claimed limitations except for the water table has a profile having a height between 1 and 10 inches and a width between 1 and 10 inches.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s modified structure to show the water table has a profile having a height between 1 and 10 inches and a width between 1 and 10 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to modify Nolan to show the claimed dimension in order to properly fit the board against and achieve the optimum desired deflection rate of water away from the wall.
	Per claims 6, 13, Nolan as modified shows all the claimed limitation including the water table is fastened between a first upper course of material comprising polymer material and second lower course of material (27).
Nolan does not show the second lower course comprising at least one of stone and faux stone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s modified structures to show the baseboard being of stone or faux stone since it would enhance the appearance of the bottom section/baseboard of the wall while still allowing water draining away from the wall with the skirt.
	Per claims 6-7,14-15, Nolan further shows the polymer material includes polyvinyl chloride, wherein the polymer material includes cellular polyvinyl chloride (par 18).
Claims 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2012/0174495).
Per claims 16-18, Nolan (figures 2-3,5-6) shows a water table comprising a vertical flat rear planar surface (the surface in figure 3 below 5), an upper fastening flange (the surface above 5 in figure 3 pointed to by 6), a lower fastening flange (15), a sloped projection(3, 55) between the upper fastening flange and the lower fastening flange and sloping downward away from the upper fastening flange to a forwardmost edge of the projection to a distance, a bottom surface of the projection having a groove running lengthwise between opposite left and right sides of the projection, the groove runs parallel to a forward edge of the projection at the forwardmost end of the projection.
	Nolan does not show the distance being approximately 2.5 inch.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s structure to show the sloped projection extends horizontally outward from the vertical flat planar surface of the to the forwardmost edge of the projection to a distance of approximately 2.5 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to modify Nolan to show the claimed dimension in order to properly fit the board against and achieve the optimum desired deflection rate of water away from the wall.
Per claims 19-20, Nolan as modified shows all the claimed limitations except for the angle of the sloped projection being between 10-20 degree, the angle being approximately 14 degree.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s modified structure to show the angle of the sloped projection being between 10-20 degree, the angle being approximately 14 degree since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to modify Nolan to show the claimed dimension in order to properly fit the board against and achieve the optimum desired deflection rate of water away from the wall.
Claims 21-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2012/0174495).
Per claims 21-25, 27, Nolan as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of installing Nolan’s skirt to the wall.
Per claim 26, Nolan as modified shows all the claimed limitation except for the skirt having an exterior skin resulting from Celuka processing.
Nolan discloses the skirt being made by different processes (par 46) and may have dimensional thickness similar to wood skirt boards… (par 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nolan’s modified structures to show the skirt having an exterior skin resulting from Celuka processing since it would strengthen the PVC skirt for water drainage and wear.
Per claim 26, Nolan as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of installing Nolan’s skirt to the wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior at shows different water table designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/19/2022